Citation Nr: 1811427	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  17-60 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for gout of the right knee.

2.  Entitlement to service connection for gout of the left knee.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served in the Recognized Philippine Guerrillas from May 1945 to September 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his February 2016 claim, the Veteran reported gout of the bilateral knees.  In a January 2016 statement, his daughter reported that he was under her care due to his hearing loss and gout of both knees.  In his July 2017 notice of disagreement, the Veteran stated that his knees were terribly painful during wet or cold weather.  The Veteran's service treatment records, if made, were not available for review.  In a June 2016 statement, the Veteran reported suffering from hearing loss, beriberi, gout, and malaria during his guerilla service.  At the time he was treated by an herbalist.  Thus, he has provided lay evidence of bilateral knee conditions that he has identified as gout and an in-service onset of his claimed conditions.  As such, an examination is necessary to determine whether the Veteran current knee complaints are related to his symptoms in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran is scheduled for a VA examination by an appropriately qualified examiner to determine whether any condition of either knee, to inclue gout, had onset during or was caused by his active service.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

a.  Does the Veteran have gout or any other knee disorder?

b.  If so, provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the identified knee condition(s) had its onset during active service or was caused by his service.  In doing so, the examiner should consider the Veteran's report of seeking treatment for gout from an herbalist during his recognized guerrilla service.

The examiner must support any and all opinions with a rationale.

If the examiner cannot provide the above opinion, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Then, readjudicate the Veteran's claims which are the subject of this remand.  If any of the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

